Citation Nr: 1616210	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  09-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for alcohol dependence secondary to service-connected psychiatric disorder.

2.  Entitlement to service connection for non-diabetic peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to December 1970.  He also had periods of Naval Reserve service prior to and after his active duty service.  

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2011 and October 2014.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In October 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing is of record.  The Veteran was notified of this and offered the opportunity to testify at another hearing.  The Veteran indicated that he did not wish to appear at another Board hearing.
  
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does has a history of alcohol dependence that was as likely as not first shown during service.  Following treatment the pathology has been in remission for many years.

2.  The Veteran's bilateral non-diabetic peripheral neuropathy is as likely as not indirectly related by competent medical evidence to service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for alcohol dependence, to include as secondary to service connected disability, have been met.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.310 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, his bilateral non-diabetic peripheral neuropathy is causally related to service-connected disability.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's March 2011 and October 2014 Remands, the RO obtained the Veteran's service personnel records and outstanding medical records, scheduled VA examinations to determine the etiology of alcohol dependence and non-diabetic peripheral neuropathy, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2011 and October 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 and June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the October 2010 Board hearing, the Veterans Law Judge who conducted the hearing explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to the issues decided herein.

The Veteran seeks service connection for alcohol dependence and non-diabetic peripheral neuropathy which he contends results from his service-connected psychiatric disorder, depression and panic disorder.

In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015); see also VAOPGPREC 2-97 (January 16, 1997).  Service connection, however, may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of his service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, service connection has been established for depression, not otherwise specified, and panic disorder.  

The Veteran's service treatment records are absent complaints, findings or diagnoses of alcohol dependency or peripheral neuropathy during active service.  

Naval Reserve service records indicate that he was discharged under honorable conditions for the convenience of the Government because of unsuitability due to alcoholism.  An investigation report noted that the Veteran had a history of drinking alcoholic beverages dating to his early youth and that while stationed in Japan while on active duty, he began to drink in excess.  The report noted that the Veteran used alcohol as an escape from stress and that he saw the naval service as a stress situation.  The report noted that while hospitalized, the Veteran was diagnosed as having a schizoid personality and suffered from acute and chronic alcoholism.  The opinion section noted that the Veteran's over indulgence in alcoholic beverages stemmed from his personality type and was precipitated by his assignments while on active duty.    

The Veteran was hospitalized in January 1972 with diagnoses of alcohol addiction and passive aggressive personality.  The discharge summary noted that the Veteran reported that he began sneaking drinks in grade school.  In high school he thought it was cool to drink and would get intoxicated once or twice a week if he had the money or the alcohol.  When he went into the service, he began drinking up to a quart of alcohol a day while in Japan in 1969 and 1970 and that he tended to just isolate himself and get completely "bombed."  The impressions section noted that the Veteran had always been a quiet boy who kept his feelings to himself and apparently had no close relationships with anyone.  Being stationed in Japan two years apparently was difficult for him and he changed greatly since his discharge.  He tended to be more withdrawn and lost interest in many of his former hobbies, especially music and that he had been drinking heavily over the prior few years.   

A February 1972 letter from Dr. J.T.G. of the Minneapolis Clinic of Psychiatry and Neurology states, in pertinent part,

[The Veteran] has been under the care of Dr. [G.D], my associate, and myself, first being hospitalized December 31, 1971, to January 6, 1972, on the Crisis Intervention Unit of North Memorial Hospital, Minneapolis, and then from January 6, to January 31, 1972, in the alcohol treatment unit of St. Mary's Hospital, Minneapolis.  The final diagnosis is that of (1) schizoid personality, (2) alcoholism, acute and chronic.  ...  [The Veteran] came in with a blood alcohol level of .3 and very depressed.  It is felt that he is the type of person who does not take stress well at all; that his social isolation while he was on Navy duty in Japan precipitated the heavy drinking as an escape, and that he had continued it for every stress up until the present time.  I would further feel that although he is now out of the hospital and ready to return to work that further stress in the Navy would most likely precipitate further acute alcoholism.  

A January 2009 letter from D.K., a licensed psychologist, stated that the Veteran was diagnosed with panic disorder with agoraphobia, major depressive disorder, and alcohol dependence; that his treatment regimen included both therapy and medical treatment; and that according to history reported by the Veteran, he experienced panic symptoms for many years that waxed and waned partly as a function of his alcohol use.  D.K. noted that panic symptoms had been most prominent during periods of abstinence according to the Veteran's report suggesting that alcohol use was an attempt to self-medicate for an undiagnosed, underlying psychiatric disorder.

A March 2009 letter from Dr. H.N. states that the Veteran had applied for VA disability, that he was claiming service related disability for neuropathy which likely results from his alcoholism which started when he was on active duty in the Navy in 1968.

A December 2010 letter from Dr. G.V.K., a licensed psychologist and J.M., a mental health practitioner, notes that the Veteran reported that he tried alcohol on one occasion during high school and was introduced to more regular use while in service.  The Veteran reported that during service, he was stationed in Japan and described his duties and responsibilities as stressful and overwhelming.  The Veteran reported that he lived off base while in Japan and that his drinking increased.  The Veteran reported that although he sometimes socialized with other sailors, he often drank alone at his residence.  He described this as a lonely time for him, and added that he began to experience bouts of depression.  The examiners noted that it appears that both the depressive condition and the alcoholism were noticeable and becoming problematic during his active duty time.  

The Veteran underwent VA examination in April 2011.  After review of the claims file and examination of the Veteran, he was diagnosed as having bilateral sural nerve sensory deficit.  The examiner opined that it was not caused by or the result of military service.  The examiner noted that this finding was not consistent with a peripheral neuropathy resulting from alcoholism.  EMG nerve conduction in May 2011 indicated that only the sural nerve was involved.  The examiner explained that if the Veteran's condition was a result of alcohol, it would be expected to be a poly-neuropathy and affect both motor and sensory.  The examiner noted that a review of the medical records indicate alcohol abuse prior to joining the military.  The Veteran continued consumption and abuse of alcohol would be consistent with progression of this addiction disorder and military service would not be expected to affect this pattern.  The examiner stated that the Veteran's choice to use alcohol was voluntary and independent of his active duty status.  The examiner also noted that the onset of an alcohol-related peripheral neuropathy required 10 years of alcoholism.  The Veteran was only on active duty for 18 months and was treated for alcoholism as soon as 1972.  The examiner opined, 

Therefore his alcohol consumption during military service alone would not have resulted in alcoholic peripheral neuropathy.  Administrative records indicate that he had signed voluntarily administration records indicating that he was aware of the resources to receive treatment for this condition when he was discharged.  Self medicating for a psychological condition would not be accepted as appropriate medical treatment and the use of alcohol for depression would not be considered medical treatment.

A July 2011 letter from Dr. G.V.K. and J.M. notes that the Veteran had been seen for an evaluation in November 2010 and that based on the results of that evaluation, he was diagnosed with Major Depressive Disorder, Panic Disorder by history, and Alcohol Dependency in remission.  It was noted that the Veteran first reported experiencing noticeable symptoms of depression while in the service, and his use of alcohol increased.  His performance declined and he was released from the reserves early.  It was also noted that it appeared that the Veteran's depressive condition and alcoholism were emerging and becoming problematic during his active duty time; that there were no difficulties prior to service but the impairments started to occur in service and continued once released from active duty in declining performance and poor attendance at trainings.  The examiners noted that reports from the Veteran's mother and wife, as well as early treatment notes, demonstrate a significant degree of difficulty in functioning after coming home and that the Veteran ended up in his first treatment about a year after completing his active duty time.

The examiners stated, 

Based on the information gathered in the assessment, and the available information in the records, it appeared that [the Veteran's] depression first emerged while in active duty, and his use of alcohol served as a means to escape and self-medicate.  His problems continued after release from active duty, and the depressive symptoms have persisted since he became sober, and have been present since prior to the development of his health problems.  

VA medical opinions were provided in May 2015 after a review of the available records.

A VA licensed psychologist noted, 

Regarding the claim that [the Veteran's] alcohol dependence "was caused or made chronically worse (aggravated beyond the natural course of the disease process) by his service-connected psychiatric disability, "this notion involves what has been termed the "self-medication hypothesis," which postulates that individuals with psychiatric disorders use substances to relieve psychiatric symptoms and that this pattern of usage predisposes them to addiction.  This notion has been thoroughly debunked in recent psychological research.  Please see the excellent article by Anna Lembke, MD, entitled "Time to Abandon the Self-Medication Hypothesis in Patients with Psychiatric Disorders" in The American Journal of Drug and Alcohol Abuse, 2012; 38(6): 524-529.  Furthermore, the idea that the
veteran would abuse alcohol to medicate for depression is  nonsensical, as alcohol is a central nervous system depressant that is known to exacerbate [symptoms] of depression.  In any event, [the Veteran's] alcohol dependence was certainly not "aggravated beyond the natural course of the disease process["] by his service-connected psychiatric disability," as he has been sober for over 30 years.

A VA staff neurologist opined that it was less likely than not (less than 50% likely) that the Veteran's peripheral neuropathy had its onset during military service or was otherwise related to service.  The examiner noted that in reviewing the records, there was no evidence of neuropathy in service treatment records or any records until 1983.  In the 1983 rehabilitation records, the Veteran was found to have unsteady gait and that an unsteady gait may have been due to peripheral neuropathy.  

The neurologist opined, however, that it was at least as likely as not that the Veteran's non-diabetic peripheral neuropathy was caused or made chronically worse by his diagnosed alcohol dependence.  The examiner noted that alcohol dependence is a well-known cause of non-diabetic peripheral neuropathy, and given the Veteran's longstanding history of alcoholism including courses of rehabilitation spread from 1971 to 1983, he could have likely had exposure significant enough to provoke alcohol-induced neuropathy.  The examiner noted that a discharge note from his 1983 rehabilitation mentions a "wide based gait consistent with long term neurological problems from alcohol," and, "Gait is improving prior to discharge with vitamin supplements."  The examiner explained that it is noted that nutritional deficiency is often seen in alcoholic neuropathy and that alcoholic neuropathy also typically takes many years to develop.  (Ch 16: "Toxic Neuropathies. Diagnosis and Management of Peripheral Nerve Disorder."  Mendell J, Kissel J and Cornblath D. Oxford University Press 2001).

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's alcohol dependence was caused or aggravated by his service-connected psychiatric disability; and if so whether his non-diabetic peripheral neuropathy was caused or aggravated by his alcohol dependence, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's alcohol dependence was caused or aggravated by his service-connected psychiatric disability; and his non-diabetic peripheral neuropathy was caused or aggravated by his alcohol dependence is in a state of equipoise.  

The inquiry, however, does not end there.  It appears that the Veteran's severe alcohol dependency had its onset during active service and was an attempt to self-medicate for an undiagnosed underlying psychiatric disorder.  Thus, there is a basis, resolving reasonable doubt in his favor, for granting service connection for the alcohol dependence. 

While, the treatment records show that the Veteran's alcohol abuse had been in full remission long before he filed his claim for service connection in January 2008, this would go to the rating assigned as it cannot be said that the alcohol dependence has been "cured" or was "acute."  For instance, in July 2011, Dr. G.V.K. and J.M. noted that the Veteran had been diagnosed Alcohol Dependency in remission.  

Therefore, while in remission, it cannot reasonably be said that a chronic disability did not exist at any time after separation from service, as such, service connection is in order.

Further, as noted, there is a basis to assign service connection for the non-diabetic peripheral neuropathy as secondary to the excessive use of alcohol over many years.

ORDER

Entitlement to service connection for alcohol dependence secondary to service-connected psychiatric disorder is granted.

Entitlement to service connection for non-diabetic peripheral neuropathy of the lower extremities is granted.


REMAND

The Veteran seeks service connection for a headache disability.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

As noted above, the Board remanded the issue for additional development in March 2011 and October 2014.  In October 2014, the Board noted that the Veteran's representative had asserted that the October 1967 motor vehicle accident, in which the Veteran sustained the pre-existing head injury, may have occurred while he was in transit to a weekend drill during his Navy Reserves service and that service treatment records dated in March 1969 documented that he was treated at a VA hospital at the time of the October 1967 motor vehicle accident.  The Board directed that an attempt should be made to obtain any such records.  This was apparently  not done.  Further development is, therefore, needed in light of this Stegall violation.

Additionally, the Veteran was afforded a VA examination in April 2011 in order to determine whether his pre-existing headache disability underwent a worsening during his active military service.  The VA examiner determined that the Veteran's "[c]urrent headaches [are] not caused by or the result of military service.  Military did not exacerbate a pre-existing condition."  The examiner explained that the headaches resulting from a motorcycle accident "were always on the last and in parietal occipital area consistent with a head injury he obtained.  Traumatic-induced headaches from a brain injury would be expected to improve with time."  He continued, "[t]he headaches he describes today are more consistent with muscle tension headaches. There is no medical documentation of treatment or evaluation for a headache condition after his medical discharge."

In the December 2015 Written Brief Presentation, the Veteran's representative identified what he called, "credible medical treatises" that support the fact that individuals with psychiatric disorders are at a higher risk of suffering from headaches than those without such conditions.  Anxiety and Depression Association of America (ADAA) notes on their website that headaches can be a common symptom - and sometimes a good indicator - of an anxiety disorder, particularly generalized anxiety disorder, or GAD.  As no opinion has been sought as to whether the Veteran's current headache disorder is in any way related to his service-connected psychiatric disorder, the Veteran should be afforded an opportunity to report for an additional VA examination.  

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claim being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his headaches that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, and, most importantly, any VA treatment records from October 1967 regarding the Veteran's motor vehicle accident,  should then be obtained and associated with the claims folder.  The Veteran's assistance in identifying the VA facility where the 1967 treatment was done should be requested as needed.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The RO should make a determination whether the October 1967 motor vehicle accident, in which the Veteran sustained the pre-existing head injury, occurred while he was in transit to a weekend drill during his Naval Reserves service.

3.  The Veteran should be afforded a VA examination by a neurologist.  The neurologist is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current, chronic headache disorders (e.g., migraine, tension, posttraumatic) and for each separate disorder, answer the following questions:

a.  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that such disorder existed prior to service?  Please identify any such evidence with specificity.  

b.  If there is clear and unmistakable evidence that a headache disorder existed prior to service, is there clear and unmistakable evidence that the disorder did not increase in severity beyond the natural progression of the disease during service or is there clear and unmistakable evidence that any increase in disability was "due to the natural progression" of the disease?  Please identify any such evidence with specificity. 

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.
  
c.  If the answer to either question a or b is "no," is it at least as likely as not that any such headache disorder is related in any way (caused by or aggravated by) the Veteran's active duty service or service-connected psychiatric disorder.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

6.  The case, including the issue of entitlement to a TDIU, should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


